IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-90,922-01


                         EX PARTE WILLIE JEFFERSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2016-0180-A IN THE 217TH DISTRICT COURT
                            FROM ANGELINA COUNTY


       Per curiam.

                                             OPINION

       Applicant pleaded guilty to one count of engaging in organized criminal activity and two

counts of burglary of a habitation. He was sentenced to thirty years’ imprisonment on the engaging

in organized criminal activity count and twenty years’ imprisonment for the burglaries. Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07. All of Applicant’s claims are

restricted to count one of the indictment.

       Applicant contends that trial counsel was ineffective for informing him that he would be

eligible for parole in only a few years when he actually had to serve half of his thirty year sentence

before becoming eligible. Based on the record, the trial court has determined that trial counsel’s
                                                                                                     2

performance was deficient and that Applicant would have insisted on a trial but for counsel’s deficient

performance.

       Relief is granted. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d 781

(Tex. Crim. App. 2013). The sentence in count one of cause number 2016-0180 in the 217th District

Court of Angelina County is set aside, and Applicant is remanded to the custody of the Sheriff of

County for a new sentencing hearing on count one of this indictment. The trial court shall issue any

necessary bench warrant within ten days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     Feb. 10, 2021
Do not publish